In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Zoning Board of Appeals of the Town of Hempstead, dated March 2, 1976, which, after a hearing, denied petitioners’ applications for two variances, petitioners appeal from a judgment of the Supreme Court, Nassau County, entered September 13, 1976, which dismissed the petition. Judgment affirmed, with costs. There is substantial evidence in the record to support the determination of the zoning board of appeals. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.